Exhibit 10.72

THE HANOVER INSURANCE GROUP, INC.

PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT

This Performance Based Restricted Stock Unit Agreement (the “Agreement”) is made
as of this ____ day of February, 2006 by and between THE HANOVER INSURANCE
GROUP, INC., a Delaware corporation (the “Company”), and _______________, (“the
Participant”).

P R E A M B L E

WHEREAS, pursuant to the terms of The Hanover Insurance Group, Inc. Amended
Long-Term Stock Incentive Plan (the “Plan”), the Committee (as defined in the
Plan) has agreed to give to the Participant, subject to the terms and conditions
of the Plan and this Agreement, an award of _____ performance based restricted
stock units (the “PBRSUs”); and

WHEREAS, the PBRSUs will be subject to certain restrictions, the attainment of
certain performance criteria and other terms and conditions as set forth in this
Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

  1. PBRSU. The Company hereby construes this Agreement as the documentation
representing Participant’s interest in the PBRSUs, provided the Participant
delivers to the Company an executed copy of this Agreement.

Based upon the foregoing, the Participant has an interest in _____ PBRSUs.
Subject to the provisions of paragraph 7, each PBRSU is equivalent to and
automatically transferable into one Share (as defined in the Plan) on the date a
PBRSU vests.

 

  2. Vesting. The PBRSUs shall vest as set forth below.

 

  a. One half of the PBRSUs shall vest on February ___, 2008 provided:

 

  i) The Participant completes the goal set forth on Schedule A. The completion
of the goal shall be determined by the Compensation Committee of the Company’s
Board of Directors. The goal must be completed by December 31, 2006; and

 

  ii) The Participant is in an active employment status with the Company or one
of its subsidiaries or affiliates during the two year vesting period and on the
date the PBRSUs vest. The term “active employment” shall include any period of
time that the Participant is on short term disability as defined under the terms
of the Company or any affiliate’s applicable short-term disability plan or
policy.



--------------------------------------------------------------------------------

  b. The remaining one half of the PBRSUs shall vest 50% on February ___, 2008
and 50% on February ___, 2009 provided:

 

  i) The Company obtains an average two year return on equity as set forth in
Schedule B. The actual number of units that shall vest shall be in accordance
with the material set forth in Schedule B; and,

 

  ii) The Participant is in an active employment status with the Company or one
of its subsidiaries or affiliates during the applicable vesting period and on
the date the PBRSUs vest. The term “active employment” shall include any period
of time that the Participant is on short term disability as defined under the
terms of the Company or any affiliate’s applicable short-term disability plan or
policy.

 

  3. Termination. Upon the termination of Participant’s employment with the
Company or one of its affiliates for whatever reason, whether with or without
cause, for good reason or otherwise, any non-vested PBRSUs shall be returned to
the Company for no consideration.

 

  4. Disability. In the event Participant has a disability (as such term is
defined in the Plan) then any time that the Participant is in such status shall
not be counted in determining whether Participant has provided the required
years of active service for purpose of vesting of the PBRSUs. Vesting of the
PBRSUs shall be suspended during such period that the Participant is in a
disability status, but vesting shall resume upon the Participant’s return to
active employment. Provided the Participant has satisfied the requirements of
Section 2.a.i), the PBRSUs issued pursuant to Section 2.a. shall vest upon the
completion of two years of active employment. Provided the requirements of
Section 2.b.i) have been satisfied, the PBRSUs issued pursuant to Section 2.b.
shall vest upon the completion of two years of active employment for 50% of the
units and upon completion of three years of active employment for the remaining
portion.

 

  5. Retirement. In the event of Participant’s Normal Retirement (as said term
is defined in the Plan) the Participant shall vest in the PBRSUs as follows:

 

  i) No vesting shall occur, pursuant to Section 2.a. if Participant has not
completed his/her goal in accordance with Section 2.a.i);

 

  ii) If the Participant completed his/her goal but is not employed on February
___, 2008, a pro-rata portion of the PBRSUs, issued pursuant to Section 2.a.,
will vest on February __, 2008. For purposes of this subsection, the pro-ration
of the PBRSUs that vest on February __, 2008, pursuant to Section 2.a., shall be
determined by dividing the number of days that the Participant was employed
since the date of this Agreement by 730 and applying this percentage to the
PBRSUs that vest on February __, 2008, pursuant to Section 2.a.

 

2



--------------------------------------------------------------------------------

  iii) If the Company, in accordance with Schedule B, obtains an average return
on equity that generates an award of PBRSUs, all as more fully set forth on
Schedule B, and the Participant retires in accordance with the definition of
Normal Retirement before the February __, 2008 and/or the February __, 2009
vesting date, then the Participant shall receive a pro-rata portion of the
PBRSUs that will vest, pursuant to the provisions of Section 2.b., on February
__, 2008 and/or February __, 2009. For purposes of this subsection, the pro-rata
portion of the PBRSUs that vest on February __, 2008 shall be determined by
dividing the number of days that the Participant was employed since the date of
this Agreement by 730 and applying this percentage to the PBRSUs that vest on
February __, 2008. The pro-rata portion of PBRSUs that vest on February __,
2009, shall be determined by dividing the number of days that the Participant
was employed since the date of this Agreement by 1095 and applying this
percentage to the PBRSUs that vest on February __, 2009.

 

  iv) Any PBRSUs that vest pro-rata pursuant to this section shall be
distributed to the Participant on February __, 2008 and/or February __, 2009 as
other participants receive their units / shares.

 

  v) In the event of Participant’s Early Retirement (as said term is defined in
the Plan) prior to any PBRSUs becoming vested, the Participant shall return such
non-vested PBRSUs to the Company for no consideration.

 

  6. Death. In the event Participant dies prior to any PBRSUs becoming fully
vested, the Participant shall vest in the PBRSUs as follows:

 

  i) No vesting shall occur, pursuant to Section 2.a. if Participant has not
completed his/her goal in accordance with Section 2.a.i);

 

  ii) If the Participant completed his/her goal but had died prior to February
__, 2008, a pro-rata portion of the PBRSUs, pursuant to Section 2.a. will vest
on February __, 2008. For purposes of this subsection, the pro-ration of the
PBRSUs that vest on February __, 2008, pursuant to Section 2.a., shall be
determined by dividing the number of days that the Participant was employed
since the date of this Agreement by 730 and applying this percentage to the
PBRSUs that vest on February __, 2008, pursuant to Section 2.a.

 

  iii)

If the Company, in accordance with Schedule B, obtains an average return on
equity that generates an award of PBRSUs, all as more fully set forth on
Schedule B, and the Participant dies before the February __, 2008 and/or the
February __, 2009 vesting date, then the Participant shall receive a pro-rata
portion of the PBRSUs that will vest on February __, 2008 and/or February __,

 

3



--------------------------------------------------------------------------------

 

2009 pursuant to the provisions of Section 2.b. For purposes of this subsection,
the pro-rata portion of the PBRSUs that vest on February __, 2008 shall be
determined by dividing the number of days that the Participant was employed
since the date of this Agreement by 730 and applying this percentage to the
PBRSUs that vest on February __, 2008. The pro-rata portion of PBRSUs that vest
on February __, 2009, shall be determined by dividing the number of days that
the Participant was employed since the date of this Agreement by 1095 and
applying this percentage to the PBRSUs that vest on February __, 2009.

 

  iv) Any PBRSUs that vest pro-rata pursuant to this section shall be
distributed to the Participant or his beneficiary on February __, 2008 and/or
February __, 2009 as other participants receive their units/shares.

 

  7. Section 162(m). The Participant and the Company hereby agree to defer the
Participant’s receipt of the PBRSUs (or some of the units) if, at the time the
restrictions on any PBRSUs lapse, the Participant is or, in the sole opinion of
the Company, may be a Covered Employee as that term is or may be defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (“Section
162(m)). The receipt of the PBRSUs (or some of the units) will be deferred until
PBRSUs (or some of the units) can be distributed to the Participant without
violating the provisions of Section 162(m). Notwithstanding the foregoing, if a
deferral pursuant to the provisions of this section is a violation of Internal
Revenue Code (“IRC”) section 409A, the Participant and the Company hereby agree
to modify, to the extent possible, the deferral required hereunder such that it
is in compliance with IRC section 409A.

 

  8. Change in Control. In the event of a Change in Control (as defined in the
Plan), satisfaction of the performance goal pursuant to Section 2.a. and
achievement of the target return on equity pursuant to Section 2.b. shall be
assumed, and the PBRSUs shall vest pro-rata for the period between the grant
date and the date of a Change in Control, in the manner consistent with the
pro-ration method set forth in Sections 5 and 6 above.

 

  9. Shares Received in Certain Corporate Transactions. The terms of this
Agreement shall apply to any units received by the Participant in exchange for
the PBRSUs pursuant to a plan of merger, consolidation, recapitalization or
reorganization of the Company. The terms of this Agreement shall also apply to
any security received as a result of a stock split or stock dividend with
respect to the PBRSUs and such securities shall become PBRSUs pursuant to the
terms of this Agreement.

 

  10.

Notices. Any notice required to be given hereunder will be deemed to be duly
given on the date of delivery if delivered in person or three (3) days after the
date of mailing if mailed by registered or certified mail, postage prepaid,
return receipt requested, to the party or parties that are to receive such
notice at the addresses

 

4



--------------------------------------------------------------------------------

 

indicated on the signature page of this Agreement. The address of Participant or
the Company may be changed only by giving written notice to the other party of
such change of address.

 

  11. Taxes. To the extent the lapse of restrictions results in the receipt of
compensation by Participant for tax purposes, and the Company is required to
withhold taxes on such compensation, the Company shall at its option withhold
from such units, or the Shares which such units represent, a sufficient number
of units/Shares to satisfy the minimum Federal, State and local tax withholding
due, if any, and remit the balance of the units/Shares to the Participant.

 

  12. Dividend and Voting Rights. Due to the fact that the PBRSUs are subject to
forfeitability contingencies based upon continued employment with Hanover or an
affiliate, and on meeting the performance criteria all as set forth in on
Schedule A and are not issued shares, the Participant will not be entitled to
any dividends upon the PBRSUs or have any voting rights until and to the extent
the PBRSUs vest and are exchanged for Shares.

 

  13. Non-Hire/Solicitation. As a condition of your eligibility to receive an
award hereunder, you agree that you will not, directly or indirectly, during the
term of your employment with Hanover or an affiliate, and for a period of one
year thereafter, hire, solicit, entice away or in any way interfere with the
Company’s or any of its subsidiaries’ or affiliates’ relationship with, any of
its policyholders, customers, clients, agents, vendors, officers or employees,
or in any way participate with, assist or encourage a third party to do so.

 

  14. Entire Agreement; Counterparts. This Agreement contains the entire
understanding between the parties concerning the subject contained in this
Agreement. Except for the Agreement, there are no representations, agreements,
arrangements, or understandings, oral or written, between or among the parties
hereto, relating to the subject matter of this Agreement, that are not fully
expressed herein. This Agreement may be signed in one or more counterparts, all
of which shall be considered one and the same agreement.

 

  15. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

 

  16. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

5



--------------------------------------------------------------------------------

  17. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes.

 

  18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

  19. Successors. The provisions of this Agreement will benefit and will be
binding upon the assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.

 

  20. Specific Performance. Each of the parties hereto acknowledges and agrees
that in the event of any breach of this Agreement, the nonbreaching parties
would be irreparably harmed and could not be made whole by monetary damages.
Each of the parties hereto accordingly agrees to waive the defense in any action
for injunction or specific performance that a remedy at law would be adequate
and that the parties hereto, in addition to any other remedy to which they may
be entitled at law or in equity, shall be entitled to an injunction or to compel
specific performance of this Agreement.

 

  21. Amendment. This Agreement may only be amended by the written consent of
both of the parties to this Agreement at the time of such amendment.

 

  22. Facsimile Signature. The Company may execute this Agreement by means of a
facsimile signature.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

ADDRESS:     THE HANOVER INSURANCE GROUP, INC. 440 Lincoln Street    

By:

     Worcester, MA 01653    

Name: 

        

Title: 

     ADDRESS:        

________________________________________________

   

Participant

 

7